20Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is in response to the communication filed on 8/27/2020.
Claims 1-21 are examined. 
Claims 1-20 are rejected.
Claim 21 is cancelled. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/27/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable by U.S. Publication 2009/0089564 to Brickell et al. (hereinafter known as "Brickell”) and U.S. Patent 9,436,603 to Pohlack et al. (hereinafter known as "Pohlack”).
As per claim 1 Brickell teaches, an apparatus comprising: 
processing circuitry to perform data processing in response to instructions, the processing circuitry supporting; and 
control circuitry to identify whether a sequence of instructions to be processed by the processing circuitry includes a speculative side-channel hint instruction indicative of whether there is a risk of information leakage if at least one subsequent read operation is processed speculatively (Brickell Fig 2 element 222 – 252 and 260 recites steps of analyzing the branch / node / device on speculative bases if there is side channel attack – Para 12 mitigation of leakage of information through branch predictions and para 8 teaches side channel attacks), and 
to determine whether to trigger a speculative side-channel mitigation measure depending on whether the instructions include the speculative side-channel hint instruction (Brickell Fig 2 and 3 set protective flag for speculative security hint).
Although Brickell does not teach, Pohlack teaches, processing of read operations for reading data from a memory system (Pohlack col 3 lines 15-45 where reading instructions from cache memory covers the limitation. Examiner notes reading instructions from memory in read mode is known function in art at the time of invention). 

Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention taught by Brickell of modification of predictions of side channel attacks with the invention of Pohlack to determine performance of side channel attacks. The motivation for doing so would be prevent timing side channel attacks which access specific memory areas and target programs (col 1 lines 40-55). 
As per claim 2 combination of Brickell – Pohlack teaches, the apparatus according to claim 1, in which the speculative side-channel hint instruction indicates that the at least one subsequent read operation is safe to perform speculatively without the speculative side-channel mitigation measure (Brickell teaches para 14-18 and Fig 2 element 250 and 260 teaches branch predication table to carry out function if safe or unsafe). 
As per claim 3 combination of Brickell – Pohlack teaches, the apparatus according to claim 1, in which the control circuitry is configured to trigger the speculative side-channel mitigation measure for a given read operation in the absence of an earlier speculative side-channel hint instruction associated with the given read operation. (Brickell teaches para 14-18 operation 240 – 242 generate security string for safety measure which is interpreted as above). 
As per claim 4 combination of Brickell – Pohlack teaches, the apparatus according to claim 1, in which the speculative side-channel hint instruction indicates that the at least one subsequent read operation is unsafe to perform speculatively without the speculative side-channel mitigation measure (Brickell teaches para 14-18, operation Fig 2 elements 240 – 242, where predictive or speculative analysis of operation string covers the claimed limitation).
As per claim 5 combination of Brickell – Pohlack teaches, the apparatus according to claim 1, in which the control circuitry is configured to trigger the speculative side-channel mitigation measure for a given read operation when an earlier speculative side-channel hint instruction is associated with the given read operation (Brickell teaches para 14-18, operation Fig 2 elements 240 – 242 where mitigation of claim limitation interpreted as steps taken in Fig 2 to generate random number to enhance the security to  prevent side channel attack covers the claimed limitation).
As per claim 6 combination of Brickell – Pohlack teaches, the apparatus according to claim 1, in which the speculative side-channel hint instruction is associated with a single subsequent instruction, and is indicative of whether there is a risk of information leakage if at least one read operation triggered by the single subsequent instruction is processed speculatively (Brickell teaches para 31-33, Fig 3 – element 310  software instructions teaches analysis of operation to enhance security by creating random number for security purpose. Further examiner notes that claim terms risk of information leakage or read operation are interpreted as broad limitation as known in art).
As per claim 7 combination of Brickell – Pohlack teaches, the apparatus according to claim 1, in which the speculative side-channel hint instruction is associated with a block of subsequent instructions, and is indicative of whether there is a risk of information leakage if at least one read operation triggered by any of the block of subsequent instructions is processed speculatively (Brickell teaches para 31-33, Fig 3 – element 330). 
As per claim 8 combination of Brickell – Pohlack teaches, the apparatus according to claim 7, in which, in response to a hint cancelling event occurring part way through processing of operations corresponding to the block of subsequent instructions, the control circuitry is configured to determine whether to perform the speculative side-channel mitigation measure for remaining instructions of the block as if the block of subsequent instructions was not preceded by the speculative side-channel hint instruction (Brickell teaches para 14-18 and 31-33, Fig 3 – element 344 and Fig 2 230 and 240). 
As per claim 9 combination of Brickell – Pohlack teaches, the apparatus according to claim 8, in which the hint cancelling event comprises at least one of: an exception or interrupt; a branch; an entry to a debug state; and a breakpoint for triggering a diagnostic action (Brickell teaches para 14-18 and 31-33, Fig 4 element 420-440).
As per claim 10 combination of Brickell – Pohlack teaches, the apparatus according to claim 1, in which the processing circuitry is configured to interpret the speculative side-channel hint instruction as an architectural no-operation instruction (Brickell teaches para 14-18 and Fig 1 – element 114 – 116). 
As per claim 11 combination of Brickell – Pohlack teaches, the apparatus according to claim 1, in which the control circuitry is configured to annotate cached instructions or micro-operations based on whether the speculative side-channel hint instruction is present in the sequence of instructions (Brickell teaches para 14-18 and Fig 1 – element 112 / 114).
As per claim 12 combination of Brickell – Pohlack teaches, the apparatus according to claim 1, in which the speculative side-channel mitigation measure comprises disabling speculative execution of read micro-operations (Brickell para 49 teaches analysis of speculative side-channel mitigation by inserting random number).  
As per claim 13 combination of Brickell – Pohlack teaches, the apparatus according to claim 1, in which the speculative side-channel mitigation measure comprises reducing a maximum number of micro-operations which can be executed speculatively beyond the youngest resolved non-speculative micro-operation (Brickell teaches para 14-18 and Fig 2 – 220-240). 
As per claim 14 combination of Brickell – Pohlack teaches, the apparatus according to claim 1, in which the speculative side-channel mitigation measure comprises inserting, into a sequence of micro-operations to be processed by the processing (Brickell teaches para 14-18 and Fig 2 element 240 – 250).  
As per claim 15 combination of Brickell – Pohlack teaches, the apparatus according to claim 1, in which the speculative side-channel mitigation measure comprises slowing or halting processing of micro-operations by the processing circuitry (Brickell teaches para 65).
As per claim 16 combination of Brickell – Pohlack teaches, the apparatus according to claim 1, in which the speculative side-channel mitigation measure comprises flushing or invalidating at least a portion of a data cache for caching data read in response to read micro-operations (Brickell teaches para 69-70).
Claim 17,
Claim 17 is rejected in accordance with claim 1.

As per claim 18 Brickell teaches, a computer-implemented method for generating a sequence of program instructions for processing by processing circuitry, the method comprising; 
analysing input program code to identify whether the operations represented by the program code include a speculation-side-channel-activating pattern of operations including a read operation for reading data from a memory system, for which there is a risk of information leakage if the read operation is processed speculatively by the (Brickell para 12-14 and Fig 2 element 222 – 252 and 260 recites steps of analyzing the branch / node / device on speculative bases if there is side channel attack – Para 12 mitigation of leakage of information through branch predictions and para 8 teaches side channel attacks), and 
generating the sequence of program instructions based on the input program code; and selecting, depending on whether the program code includes the speculation-side-channel-activating pattern of operations, whether to insert into the generated sequence of program instructions at least one speculative side-channel hint instruction indicative of whether there is a risk of information leakage if at least one subsequent read operation is processed speculatively (Brickell Fig 2 and 3 set protective flag for speculative security hint and Fig 2 element 222 – 252 and 260 recites steps of analyzing the branch / node / device on speculative bases if there is side channel attack – Para 12 mitigation of leakage of information through branch predictions and para 8 teaches side channel attacks).
Although Brickell does not teach, Pohlack teaches, processing of read operations for reading data from a memory system (Pohlack col 3 lines 15-45 where reading instructions from cache memory covers the limitation. Examiner notes reading instructions from memory in read mode is known function in art at the time of invention). 
Brickell teaches protection of branch instruction from side channel vulnerabilities by modifying side channel attack prediction operation. Brickell does not teach however  Pohlack teaches determining performance of side channel attacks (abstract). 

As per claim 18 combination of Brickell – Pohlack teaches, the method of claim 18, in which the speculation-side-channel-activating pattern of operations comprises a sequence of operations including a producer read operation and a consumer read operation for which a target address of the consumer read operation depends on a data value read from the memory system in response to the producer read operation (Brickell para 12-14 and Fig 2 element 222 – 252 and 260 recites steps of analyzing the branch / node / device on speculative bases if there is side channel attack – Para 12 mitigation of leakage of information through branch predictions and para 8 teaches side channel attacks).
Claim 20,
Claim 20 is rejected in accordance with claim 18.

21. (canceled)
Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yoshimoto et al US Patent 9,892,783 teaches memory device with resistance values to prevent side channel attacks. 
Katoh et al US Patent 10,574,639 teaches authentication of device based on physical characteristics / parameters such as memory access time and latency. 
Vedula et al US Patent 10,083,303 teaches security verification of applications for access to secure memory storage. 
Hayenga et al US Publication 2017/0345116 teaches secure indexing of entries between multiple threads. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIRAL S LAKHIA whose telephone number is (571)270-3363.  The examiner can normally be reached on 8 am - 6 pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on 571-272-2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VIRAL S LAKHIA/Examiner, Art Unit 2431